 In the Matter Of SYLVANIA INDUSTRIAL CORPORATIONaidRETAIL,WHOLESALE AND DEPARTMENT STORES EMPLOYEES OF AMERICA, AFFIL-IATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. B-3037.-Decided October 16, 1941Practice and Procedure:petition dismissed where results of an election, heldpursuant to a stipulation for certification upon consent election, show that norepresentative has been selected by a majority of the employees in theappropriate unit.Mr. Earle K. Shawe,for the Board.Mr. Ralph Williams,of Atlanta, Ga., for the Company.Mr. C. H. Gillman,,of Atlanta, Ga., for the Union.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 16, 1941, Retail, Wholesale and Department Stores Em-ployees of America, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees at Sylvania Industrial Corporation, Atlanta, Georgia, hereincalled the Company, engaged in the business of processing and sellingof cellophane paper, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 29,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing ondue notice.On August 30, 1941, the Company, the Union, and theBoard entered into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION."36 N. L. R. B., No. 26.154 SYLVANIA.INDUSTRIAL CORPORATION155Pursuant to the Stipulation, an election by' secret ballot was con-ducted on September 9, 1941, under the direction and supervision ofthe Regional Director, among all of the warehouse and starch-roomemployees of the Company, exclusive of the foreman and the shippingclerk, whose names appeared on the Company's pay roll for the weekending August 29, 1941, to determine whether or not they desired tobe represented for the purposes of collective bargaining by Retail,Wholesale and Department Stores Employees of America (C. I. 0.).On September 11, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number eligible---------------------------------------- 27Total ballots cast--------------------------------------------- 27Total number— of ballots cast for Retail, Wholesale and Depart- ,ment Stores Employees-of America (C. I. 0.)----------------- 11Total number of ballots cast against Retail,Wholesale andDepartment Stores Employees of America (C. I. 0.) ----------15Total number' of challenged ballots----------------------------1Total number of void ballots----------------------------------0Total number of blank ballots--------------------------------0Since the single challenged ballot cannot affect the result of theelection,we find it unnecessary to pass upon the challenge.The results of the election show that no collective bargaining rep-resentative has been chosen by a majority of the employees in the bar-gaining unit herein found to be appropriate.The petition for investi-gation and certification of representatives of employees of SylvaniaIndustrial Corporation,Atlanta, Georgia,willtherefore be dismissed.Upon the basis of the Stipulation,the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sylvania Industrial Corporation, Atlanta,Georgia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All of the warehouse and starch-room employees of the Company,exclusive of the foreman and the shipping clerk, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. 156`DECISIONS OF NATIONAL- LABOR RELATIONS' BOARDORDERBy-virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct;IT is ' HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Sylvania Industrial Corpora-tion,Atlanta, Georgia, filed by Retail,Wholesale and DepartmentStores Employees of America, affiliated with the Congress of Industrial:Organizations, be, and it hereby is, dismissed.